FILED
                                                                        September 19, 2022
                                                                           EDYTHE NASH GAISER, CLERK
                                                                           SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA


                             STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS

GARY DUFFIELD,
Claimant Below, Petitioner

vs.)   No. 21-0481 (BOR Appeal No. 2056195)
                   (Claim No. 2020016477)

KOKOSING CONSTRUCTION COMPANY, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Gary Duffield, by Counsel Patrick K. Maroney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). Kokosing
Construction Company, Inc. (“Kokosing”), by Counsel H. Toney Stroud, filed a timely response.

       The issue on appeal is the compensability of a claim for occupational pneumoconiosis.
The claims administrator rejected the claim on March 10, 2020. On December 16, 2020, the
Workers’ Compensation Office of Judges (“Office of Judges”) affirmed the claims
administrator’s rejection of the claim. This appeal arises from the Board of Review’s Order dated
May 17, 2021, in which the Board affirmed the Order of the Office of Judges.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:

              (c) In reviewing a decision of the Board of Review, the Supreme Court of
       Appeals shall consider the record provided by the board and give deference to the
       board’s findings, reasoning, and conclusions . . . .


                                                1
               (d) If the decision of the board represents an affirmation of a prior ruling
       by both the commission and the Office of Judges that was entered on the same
       issue in the same claim, the decision of the board may be reversed or modified by
       the Supreme Court of Appeals only if the decision is in clear violation of
       constitutional or statutory provision, is clearly the result of erroneous conclusions
       of law, or is based upon the board’s material misstatement or mischaracterization
       of particular components of the evidentiary record. The court may not conduct a
       de novo reweighing of the evidentiary record . . . .

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. West Virginia Office Insurance Commission,
230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions
of law arising in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of
Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

       Mr. Duffield filed an application for occupational pneumoconiosis benefits on January 9,
2020, stating that he was last exposed to minute particles of dust in 2008. He also indicated that
he had never filed an occupational pneumoconiosis claim or Federal Black Lung claim. Mr.
Duffield reported a work history spanning twenty-eight years as an equipment operator for strip
mines or road construction jobs. The physician’s section of the form was signed by Dan Doyle,
M.D., who stated that Mr. Duffield was diagnosed with mild to moderate coal workers
pneumoconiosis.

        A pulmonary study dated October 17, 2019, from Pulmonary Associates of Charleston
indicated that Mr. Duffield had a FVC of 61% of predicted value. 1 The FEV1 value was 69% of
predicted and a DL/VA of 118% of predicted. 2 Mr. Duffield underwent chest x-rays performed
by Azal Ahmed, M.D., on October 26, 2019, and it was found that his heart size was at the upper
limits of normal. There was no evidence of parenchymal densities in the lung fields and no
evidence of localized pneumonia. The x-rays showed mild degenerative changes of the mid and
lower thoracic spine. The trachea and mediastinum were normal. There was no evidence of
pleural thickening or calcification. The costophrenic angles were clear. The impression was
negative for pneumoconiosis, with a profusion of 0/0.

       A Pulmonary Associates of Charleston chest CT report dated December 3, 2019, signed
by Frank Muto, M.D., found no evidence of acute intrathoracic disease. There were no acute
areas of lung consolidation or suspicious pulmonary nodules. There were bilateral calcified
granulomas. There were no pleural effusions. There was a small hiatal hernia and coronary artery

       1
          FVC is the volume of air that can be forcefully exhaled from the lungs after a maximal
inspiration. See West Virginia Code of State Rules § 85-20-52.9(d)(1).
       2
          FEV1 is the volume of air that can be exhaled forcefully from the lungs in one second
after a maximal inspiration. See West Virginia Code of State Rules § 85-20-52.9(d)(2). DL/VA
refers to the carbon monoxide diffusing capacity of the lungs per unit of alveolar volume. See
West Virginia Code of State Rules § 85-20-52.9(d)(15).
                                                2
calcifications were noted. After receipt of the pulmonary report, a Physician’s Report of
Occupational Pneumoconiosis was signed by a nurse practitioner at Cabin Creek Health Center
on December 5, 2019, reporting that Mr. Duffield was short of breath, and he wheezed whenever
he walked distances.

       By Order dated March 10, 2020, the claims administrator denied Mr. Duffield’s
application for benefits, as there was no evidence of harmful exposure with the employer in the
claim. The decision was based primarily on the application submitted and the data sheet on the
closed cab equipment that Mr. Duffield operated during his employment with Kokosing.

        Mr. Duffield protested the claims administrator’s rejection of his claim and testified
regarding his work history at a deposition on May 22, 2020. He stated that he began as a heavy
equipment operator beginning in 1968. During his employment working out of his union hall, he
was exposed to dust, sand, rock, and limestone, during his 10-hour shifts, five days a week. He
also worked eight hours on Saturdays. Mr. Duffield indicated that 99% of his work had been on
interstate and road construction projects. Although he worked in closed cabs, he stated that they
were not completely sealed off because dust would enter through cracks, and he would have dust
on his clothing when he would get off work in the evenings. Mr. Duffield retired in August of
2008. He testified that during the last four months of his employment with Kokosing, he worked
in an air-conditioned enclosed cab, but he was still exposed to dust while he was inside the cab.
He asserted that the cabs did not always close tightly, and they had cracks that would allow dust
to enter the cab.

        Kokosing submitted information on the D8T track-type tractor like Mr. Duffield operated
during his employment on June 9, 2020. The document described the equipment, including that it
had an enclosed cab. In an affidavit dated October 7, 2020, Tom Wynkoop indicated that he was
a lead project engineer with Kokosing and that Mr. Duffield was a heavy equipment operator
during his employment. It was stated that Mr. Duffield operated eight different dozers, one
excavator, one grader, and one compactor during his employment. He never operated a loader.
The prorated average age of all of the equipment operated by Mr. Duffield was 2.92 years. All of
the equipment that he operated was heated and air conditioned with sealed cabs. Mr. Wynkoop
stated that based upon his experience and knowledge of the equipment used, Mr. Duffield was
not exposed to abnormal quantities of dust during his employment with Kokosing.

        On appeal, Mr. Duffield argued that he was exposed to hazardous dust particles while
operating heavy equipment, and that he met the requirements of the statutes under West Virginia
law for filing a claim for occupational pneumoconiosis benefits. In a Final Decision dated
December 16, 2020, the Office of Judges agreed with the claims administrator and determined
that the evidence of record showed that it is more likely than not that Mr. Duffield was not
exposed to the hazards of occupational pneumoconiosis during his employment with Kokosing.
The Office of Judges affirmed the March 10, 2020, Order rejecting the claim. The Board of
Review adopted the findings of fact and conclusions of law of the Office of Judges and affirmed
its Order on May 17, 2021.


                                               3
        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Although Mr. Duffield argues that his testimony is reliable and
credible regarding his exposure to dust while operating heavy equipment, based upon the
evidence submitted for consideration, Mr. Duffield is unable to establish exposure to hazardous
dust levels for the requisite period as required by West Virginia law. 3

                                                                                       Affirmed.

ISSUED: September 19, 2022

CONCURRED IN BY:
Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




       3
         Pursuant to West Virginia Code § 23-4-1(b), compensation shall not be payable for the
disease of occupational pneumoconiosis, or death resulting from the disease, unless the employee
has been exposed to the hazards of occupational pneumoconiosis in the State of West Virginia
over a continuous period of not less than two years during the ten years immediately preceding
the date of his or her last exposure to such hazards, or for any five of the fifteen years
immediately preceding the date of his or her last exposure. To be entitled to compensation for the
disease of occupational pneumoconiosis, the employee must have been exposed to the hazards of
occupational pneumoconiosis for a continuous period of not less than sixty days within three
years prior to filing his or her claim. West Virginia Code § 23-4-15(b).
                                                4